 



Exhibit 10.8
(MetroBank Logo) [h43662h4366200.gif]
February 14, 2005
David Choi
Chief Financial Officer
MetroBank, N.A.
David:
The bank is pleased to provide you with the following agreement:
We do not anticipate your having to use the following separation package plan,
but, we will pay you 18 months of your base pay should the bank be acquired and
the new owners seek to replace you or diminish your employment status, i.e. pay,
responsibilities, etc., or should the new management decide to remove you for
reasons other than for failed performance, cause, resignation, disability, death
or moral turpitude. If the separation package is used, then all offered stock
options and/or restricted shares may be exercised during whichever of the
following timeframes is longer: the period between the day of notification of
separation and the day you receive the separation pay package, or within two
weeks of receiving a separation notification.
We value your past and present contributions and look to the future for you
continued efforts and dedication to MetroBank, N.A.
Sincerely,
/s/ George Lee
George Lee
Chief Executive Officer
MetroBank, N.A.

